USECSUNY
DCCUMEN?

UNITED sTATES DISTRICT coURT m-ECTRON‘CN~LY F*LEB

 

 

DOC#W_“___M_m W" _Wmmn
SOUTHERN DISTRICT OF NEW YORK HAHEFM&DZM:WFTY:IEYWHJW
IKIDA SEARCY,
Plaintiff, 18-cv-8488 (JGK)
- against " MEMORANDUM OPINION AND
ORDER

THE CITY OF NEW YORK ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The individual defendant,r lsidore Garcia (“the defendant”)
submitted an application for the Court to appoint pro bono
counsel to assist in his representation. (Docket No. 32}. The
defendant’s application to appoint counsel is denied without
prejudice for failure to make the required showing. The Court
of Appeals for the Second Circuit has articulated factors that
should guide the Court’s discretion to appoint counsel to
represent an indigent civil litigant under 28 U.S.C. § 1915.

See Hodqe V. Police Officers, 802 F.2d 58, 61~62 (2d Cir. 1986);

 

Jackson v. Moscicki, No. 99cv2427 (JGK), 2000 WL 511642, at *4

 

(S.D.N.Y. Apr. 27, 2000). For the Court to order the
appointment of counsel, the defendant must, as a threshold
matter, demonstrate that his position has substance or a
likelihood of success on the merits. §ee §nge, 802 F.2d at 60-
61. Only then can the Court consider the other factors

appropriate to determination of whether counsel should be

 

 

appointed: the defendant’s “ability to obtain representation
independently, and his ability to handle the case without
assistance in the light of the required factual investigation,
the complexity of the legal issues, and the need for expertly
conducted cross-examination to test veracity.” Cooper v. A.

Sargenti Co., lnc., 8?7 F.Zd 170, 172 (2d Cir. 1989). The

 

defendant has not made such a showing. The defendant’s
application for the Court to appoint counsel is therefore denied
without prejudice for failure to make the required showing at
this time.

lt may well be that the defendant can seek representation
by the same counsel that represents the other defendants in this
matter ~- the City of New York and New York City Department of
Parks and Recreation.

In any event, Garcia may seek assistance from the New York
Legal Aid Group Legal Clinic for Pro Se Litigants, which is
located at 40 Centre Street, Room LL22, New York, New York
10007, and is open on weekdays from 10:00 am until 4:00 pm. The
New York Legal Aid Group can be reached by calling (212) 659-
6190. The New York Legal Aid Group can, as appropriate,

recommend other counsel for Garcia.

 

 

 

 

For the reasons explained above, the defendant's
application for the Court to appoint counsel is denied without
prejudice. The Clerk is directed to close the pending motion at
Docket Number 32.

SO ORDERED .

Dated: New York New York m
January é, 2019 §jf”m\l‘ //j,%?;;é§:?
n L/§"‘ /. .;_/ .

j`e John G. Koeltl
United states District Judge

 

 

